UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6387



CRAIG O. COPLEY,

                                              Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Respondent - Appellee.



                              No. 99-6388



CRAIG O. COPLEY,

                                              Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-90-47-HC)


Submitted:   August 5, 1999                 Decided:   August 11, 1999
Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Craig O. Copley, Appellant Pro Se. Eileen Coffey Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Craig O. Copley appeals the district court’s order denying his

motion for a discharge hearing (No. 99-6388) and his motion to

represent himself (No. 99-6387).             We have reviewed the record and

find no reversible error.

     Because only counsel or a legal guardian may file a motion for

a discharge hearing on behalf of a committed person, the district

court properly denied this motion without prejudice. See 18 U.S.C.

§ 4247(h) (1994).         Further, Copley’s motion to represent himself

was properly denied, as the statute does not permit him to repre-

sent himself in the filing of a motion for discharge.            In addition,

because    Copley   may    renew   his   motion   at   any   future   discharge

hearing, the instant motion was premature.

     Therefore, we affirm.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                       AFFIRMED




                                         3